In the

United States Court of Appeals
               For the Seventh Circuit

No. 10-3115

C ARLENE M. C RAIG , et al.,
                                              Plaintiffs-Appellants,
                                 v.

F EDE X G ROUND P ACKAGE S YSTEM, INC.,

                                               Defendant-Appellee.


             Appeal from the United States District Court
      for the Northern District of Indiana, South Bend Division.
     No. 3:05-md-00527-RLM-CAN—Robert L. Miller, Jr., Judge.


      A RGUED JANUARY 12, 2012—D ECIDED JULY 12, 2012




   Before E ASTERBROOK, Chief Judge, and R OVNER and
T INDER, Circuit Judges.
  P ER C URIAM. FedEx Ground (“FedEx”) provides small
package pick-up and delivery services through a net-
work of pick-up and delivery drivers. The plaintiffs
are current and former drivers for FedEx who allege
that they were employees rather than independent con-
tractors under the laws of the states in which they
worked and under federal law. The Judicial Panel on
2                                                      No. 10-3115

Multidistrict Litigation consolidated these actions and
transferred them to the District Court for the Northern
District of Indiana. That court used the Carlene M. Craig,
et al. case, which was based on the Employee Retire-
ment Income Security Act (“ERISA”) and Kansas law, as
its “lead” case. The court certified a nationwide class
seeking relief under ERISA and certified statewide
classes under Federal Rule of Civil Procedure Rule
23(b)(3).1 The Kansas class has 479 members. They
allege that they were improperly classified as inde-
pendent contractors rather than employees under the
Kansas Wage Payment Act (“KWPA” or “Act”), Kan. Stat.
Ann. §§ 44-313 et seq., and that as employees, they are
entitled to repayment of all costs and expenses they
paid during their time as FedEx employees. They also
seek payment of overtime wages.
  Cross summary judgment motions presented the ques-
tion of whether the FedEx drivers are employees or
independent contractors under the KWPA. The evidence
presented through the competing motions essentially


1
   The Kansas class is defined as “All persons who: 1) entered or
will enter into a FXG Ground or FXG Home Delivery form
Operating Agreement . . .; 2) drove or will drive a vehicle on a
full-time basis (meaning exclusive of time off for commonly
excused employment absences) from February 11, 1998, through
October 15, 2007, to provide package pick-up and delivery
services pursuant to the Operating Agreement; and 3) were
dispatched out of a terminal in the state of Kansas.” See In
re Fedex Ground Package Sys., Inc., Emp’t Practices Litig., No. 3:05-
md-527 RM (MDL-1700), 2007 WL 3027405, at *14 (N.D. Ind.
Oct. 15, 2007), & Dist. Ct. Op. & Ord. entered Apr. 4, 2008.
No. 10-3115                                                 3

comprised a stipulated record revolving around a form
Operating Agreement FedEx entered with each of the
class members and certain FedEx work practices. FedEx
asserted that the undisputed facts before the district
court must result in a determination that the drivers
are not employees under the KWPA. The drivers con-
tended that the same record required the court to find
that they are employees under that Act or, in the alter-
native, that the undisputed evidence, along with rea-
sonable inferences that could be drawn from it, entitled
them to a trial on that question. In a thorough opinion
and order, the district court granted FedEx summary
judgment and denied the plaintiffs summary judgment,
effectively deciding that they could not prevail on their
claims. In re FedEx Ground Package Sys., Inc., 734 F. Supp. 2d
557 (N.D. Ind. 2010). The court then drew on its decision
in Craig and ruled in FedEx’s favor on summary judgment
on the question of the plaintiffs’ employment status in
the other cases. In re FedEx Ground Package Sys., Inc.,
Emp’t Practices Litig., 758 F. Supp. 2d 638 (N.D. Ind. 2010).
Judgments and amended judgments were entered.
  Twenty-one cases are on appeal. They present substan-
tially the same issue: whether the district court erred by
deciding as a matter of law that the certified classes of
plaintiffs were independent contractors and thus could
not prevail on their claims. Each case, however, arises
under a different state’s substantive law. The parties
proposed that we begin with the Craig appeal and stay
the remaining appeals, proceeding as the district court
did. We suspended briefing in the other appeals pending
further order and now address the Craig appeal. Rather
4                                                No. 10-3115

than repeat the district court’s detailed explication of
the relevant undisputed facts set forth in “Section I.
Common Facts Applicable to Right to Control,” of its
opinion, see In re FedEx Ground, 734 F. Supp. 2d at 560-75,
we expressly adopt and incorporate it here.


                              I.
   When sitting in diversity, “our task is to ascertain the
substantive content of state law as it either has been
determined by the highest court of the state or as it
would be by that court if the present case were before
it now.” Thomas v. H & R Block E. Enters., 630 F.3d 659,
663 (7th Cir. 2011) (quoting Woidtke v. St. Clair Cnty., Ill.,
335 F.3d 558, 562 (7th Cir. 2003)).
  The KWPA requires employers to pay their employees
“all wages due.” Kan. Stat. Ann. § 44-314(a). The Act
provides an expansive definition of “employee”: “any
person allowed or permitted to work by an employer.”
Kan. Stat. Ann. § 44-313(b). The Act also defines “em-
ployer” broadly as well to include any corporation “em-
ploying any person.” Kan. Stat. Ann. § 44-313(a). The
Kansas Supreme Court has stated that the statute’s def-
inition of “employee” is “virtually identical” to the defini-
tion of “employee” in the workers’ compensation stat-
ute. Coma Corp. v. Kansas Dep’t of Labor, 154 P.3d 1080, 1092
(Kan. 2007) (comparing definition of “employee” in Kan.
Stat. Ann. § 44-313 with definition of “workman,” “em-
ployee,” and “worker” in Kan. Stat. Ann. § 44-508(b)). The
Kansas secretary of labor is authorized by statute to
“enforce and administer . . . [the KWPA],” Kan. Stat. Ann.
No. 10-3115                                                5

§ 44-322(a), and to “adopt such rules and regulations
as necessary for the purposes of administering and en-
forcing the [Act’s] provisions,” id. 44-325. There are a
few such regulations: the first sets forth the meaning of
several definitions used in the KWPA, Kan. Admin. Regs.
§ 49-20-1; the others establish the procedures for filing,
processing, and determining claims, Kan. Admin. Regs.
§§ 49-21-1 to -4. Importantly, the regulations provide
that “[a]llowed or permitted to work” within § 44-313(b)
“shall not include an independent contractor, as defined
by rules, regulations, and interpretations of the United
States secretary of labor for the purposes of the fair
labor standards act.” Kan. Admin. Regs. § 49-20-1(e).
   Kansas courts look to the workers’ compensation
statute when construing the KWPA. See, e.g., Campbell v.
Husky Hogs, LLC, 255 P.3d 1, 6-7 (Kan. 2011). Kansas
courts have defined an independent contractor as “one
who, in exercising an independent employment, contracts
to do certain work according to his own methods,
without being subject to the control of his employer,
except as to the results or product of his work.” Falls v.
Scott, 815 P.2d 1104, 1112 (Kan. 1991). No absolute
rule exists for determining whether a worker is an inde-
pendent contractor or an employee. Hartford Under-
writers Ins. Co. v. State, Dep’t of Human Res., 32 P.3d 1146,
1151 (Kan. 2001). Each case must be decided based on
its own facts and circumstances. Id. The primary con-
sideration is the “right of control” test: “whether the
employer has the right of control and supervision over
the work of the alleged employee, and the right to direct
the manner in which the work is to be performed, as well
6                                               No. 10-3115

as the result which is to be accomplished.” Falls, 815 P.2d
at 1112. The Kansas Supreme Court has said: “It is not
the actual interference or exercise of the control by
the employer, but the existence of the right or authority
to interfere or control, which renders one a servant
rather than an independent contractor.” Id.
  The “right of control” test is the most important con-
sideration in determining whether an employment rela-
tionship exists, but it is not the only one. Courts may
consider other factors, including the ones enumerated
in the Restatement (Second) of Agency § 220(2) (1958). P.S.
ex rel. Nelson v. Farm, Inc., 658 F. Supp. 2d 1281, 1297
(D. Kan. 2009):
    (a) the extent of control which, by the agreement,
    the master may exercise over the details of the work;
    (b) whether or not the one employed is engaged in
    a distinct occupation or business;
    (c) the kind of occupation, with reference to whether,
    in the locality, the work is usually done under the
    direction of the employer or by a specialist without
    supervision;
    (d) the skill required in the particular occupation;
    (e) whether the employer or the workman supplies
    the instrumentalities, tools, and the place of work
    for the person doing the work;
    (f) the length of time for which the person is employed;
    (g) the method of payment, whether by the time or
    by the job;
No. 10-3115                                                       7

    (h) whether or not the work is a part of the regular
    business of the employer;
    (i) whether or not the parties believe they are creating
    the relation of master and servant; and
    (j) whether the principal is or is not in business.
Olds-Carter v. Lakeshore Farms, Inc., 250 P.3d 825, 834
(Kan. Ct. App. 2011).2
  In looking for guidance on the meaning of the KWPA,
we are directed to Kansas cases addressing the em-
ployee/independent contractor status of truck drivers.
The Kansas Supreme Court has found the existence of
the right of control so as to support a finding of em-
ployee status in a number of such cases. See Knoble v. Nat’l
Carriers, Inc., 510 P.2d 1274, 1280 (Kan. 1973) (concluding



2
   Section 220 of Restatement (Second) of Agency is now part of
section 7.07 of Restatement (Third) of Agency, which identifies
essentially the same factors. Because the Kansas courts have
relied on section 220, we believe they would similarly look to
section 7.07. See Kansas City Brigade, Inc. v. DTG Operations, Inc.,
No. 103,769, 251 P.3d 112 (Kan. Ct. App. Apr. 29, 2011) (unpub-
lished). However, there may be some tension between the
Kansas decisions, see, e.g., Hartford Underwriters, 32 P.3d at
1151; Falls, 815 P.2d at 1112 (distinguishing between the
exercise of the control and the right to control) and section 7.07
(making relevant “the extent of control that the principal
has exercised in practice over the details of the agent’s
work”). And the plaintiff class “was certified on the basis of
right to control, not actual exercise of control.” FedEx Ground,
734 F. Supp. 2d at 560.
8                                                No. 10-3115

the company “exercised or had the right to exercise
as much control over the drivers . . . as it desired”); Ander-
son v. Kinsley Sand & Gravel, Inc., 558 P.2d 146, 152 (Kan.
1976) (concluding there was evidence of an employment
relationship where truck driver engaged in “an inherent
part of [the company’s] business operation,” and the
company determined the kind and quantity of material
to be loaded into the truck and where each load was to
be delivered); Watson v. W.S. Dickey Clay Mfg. Co., 450
P.2d 10 (Kan. 1969) (stating that when a trucker reports
to the company to deliver its products, he “agrees to
submit to the controls that are imposed by [the com-
pany]; otherwise he hauls none of [its] products”); Wilbeck
v. Grain Belt Transp. Co., 313 P.2d 725, 726-27 (Kan. 1957)
(holding employment relationship existed where driver
hauled freight for company whose business was exclu-
sively the transportation of shipments of freight); Shay
v. Hill, 299 P. 263 (Kan. 1931) (individual who furnished
his own truck, equipped and operated it at his expense,
and hauled animal carcasses for another at a piece rate
was an employee under the Workmen’s Compensation
Act). On the other hand, the court has found the
right of control absent in other truck-driver cases. See
Christensen v. Builders Sand Co., 308 P.2d 69, 70 (Kan. 1957)
(drivers “could come and go as they chose,” were not
compelled to accept any loads, and could haul “as many
or as few loads as [they] wished”); Brownrigg v. Allvine
Dairy Co., 19 P.2d 474, 475 (Kan. 1933) (driver had no
route or district and sold milk wherever he wanted).
 Knoble, Anderson, Wilbeck, and Shay were decided
under the Kansas Workers’ Compensation Act and
No. 10-3115                                               9

Watson involved an interpretation of that Act, the provi-
sions of which “are to be liberally construed to bring
workers under the Act . . . .” Hollingsworth v. Fehrs Equip.
Co., 729 P.2d 1214, 1217 (Kan. 1986). And all but Watson
involved limited judicial review of a compensation
appeal. See, e.g., Knoble, 510 P.2d at 1277. Perhaps this
explains the different outcomes in the cases discussed
above. Nonetheless, the cases are difficult to recon-
cile and reflect that the determination of whether an
employer-employee relationship exists is based on the
facts in each case. Where some of the factors weigh in
favor of finding employee status, some weigh in favor
of independent contractor status, and some “cut both
ways,” a court must weigh the factors according to
some legal principle or principles. But other than the
point that the right of control is the primary factor, what
is the underlying principle (or principles) that guides
that weighing process in close cases such as this seeking
to establish an employment relationship under the
KWPA? We are unsure.
  Moreover, there is tension between Knoble and Crawford
v. State, Dep’t of Human Resources, 845 P.2d 703 (Kan. Ct.
App. 1989), that further complicates our ability to
predict how the Kansas Supreme Court would decide
the issues before us. In Knoble, the court noted that the
company had offered explanations for the control it
exercised over the drivers by pointing to governmental
regulatory requirements, but the reasons behind the
control didn’t matter: “While such regulations may
indeed furnish reasons for at least part of the control
exercised, they do not alter the fact of its existence.” 510
10                                             No. 10-3115

P.2d at 1280. In the more recent Crawford case, however,
the court of appeals seems to have taken the view that
the reasons for the right to control do matter. 845 P.2d
at 706-08 (concluding that evidence did not support a
finding of an employment relationship where “the re-
strictions came not from [the business owner who
provided the demonstrators] but from the manu-
facturers or the individual stores” and that “any control
[the owner] had would have had to arise from her being
able to enforce the requirements . . . of the manu-
facturers or stores”).
  Thus, the impact, if any, of the reasons behind
FedEx’s control over the drivers is unclear. The district
court thought that the reasons FedEx retained control
mattered. See, e.g., In re FedEx Ground, 734 F. Supp. 2d at
568 (noting the testimony that “contractors must use
a scanner so that customers can track their packages”
and “[t]he scanners are connected to FedEx’s computer
system and transmit package tracking information to
FedEx’s website for customers to view”), 569 (noting
that driver’s were required to pick up and deliver
at specific times when FedEx negotiated a pick-up or
delivery window with a customer). The court found
that “[m]any general instructions set forth by FedEx
are based on customer demands” and FedEx required
“that drivers meet these customer demands,” id. at 588,
which the court concluded involved “the results of the
drivers’ work,” id. Of course, it is FedEx that decides
what services are provided to its customers, and when.
See id. at 591. The district court later recognized that
“[d]rawing the line between means and results is a chal-
No. 10-3115                                             11

lenging, highly contextual and fact-specific task,” 758
F. Supp. 2d at 658, and “what constitutes control of
results in one case . . . may constitute control of means
in another case,” id. at 693, albeit in ruling in the other
pending cases following its decision in Craig.
  In addition to our considerable doubt as to how the
Kansas Supreme Court would apply its law to the facts
and circumstances of this case, we are aware that other
courts have reached different conclusions regarding
FedEx drivers’ employment status. The District of Colum-
bia Circuit held that FedEx single route drivers were
independent contractors under the National Labor Rela-
tions Act, see FedEx Home Delivery v. NLRB, 563 F.3d 492
(D.C. Cir. 2009) (reviewing the same or substantially
same Operating Agreement), but the Eighth Circuit
reversed the grant of summary judgment in favor
of FedEx, concluding that there was a genuine issue of
material fact as to whether under Missouri law the
driver of a tractor trailer bearing FedEx insignia was
a FedEx employee or independent contractor, see
Huggins v. FedEx Ground Package Sys., Inc., 592 F.3d 853
(8th Cir. 2010). Other reported decisions only add to
the uncertainty as to the FedEx drivers’ status. Compare
Johnson v. FedEx Home Delivery, No. 04-CV-4935 (JG)
(VVP), 2011 WL 6153425 (E.D.N.Y. Dec. 12, 2011) (holding
plaintiffs who contracted to provide delivery services
to FedEx under the Operating Agreement were inde-
pendent contractors under New York law), with Estrada
v. FedEx Ground Package Sys., Inc., 64 Cal. Rptr. 3d 327
(Cal. Ct. App. 2007) (holding single work area drivers
were employees rather than independent contractors
under California law).
12                                              No. 10-3115

  As noted, the KWPA was intended to protect wages
and wage earners. Campbell, 255 P.3d at 6-7. “It is an
expansive and comprehensive legislative scheme that
is broad in its scope and the rights created for Kansas
workers to secure unpaid wages earned from their la-
bors.” Id. at 6. The Act “embeds within its provisions
a public policy of protecting wage earners’ rights to
their unpaid wages and benefits.” Id. at 7; see also Coma,
154 P.3d at 1092 (stating that protection of wages and
wage earners had been a principal objective of num-
erous Kansas state laws including the KWPA). Perhaps
the Kansas public policy tips the scales in favor of
finding employee status for purposes of the KWPA in
close cases such as this. We cannot be sure, and the
Kansas Supreme Court is in a far better position to
provide a definitive answer on this controlling question
of state law than are we.
  In deciding whether certification is appropriate, see
Circuit Rule 52(a); Kan. Stat. Ann. § 60-3201, “the most
important consideration guiding the exercise of [our]
discretion . . . is whether [we] find[ ] [ourselves] gen-
uinely uncertain about a question of state law that is
vital to a correct disposition of the case.” Cedar Farm,
Harrison Cnty., Inc. v. Louisville Gas & Elec. Co., 658 F.3d
807, 812-13 (7th Cir. 2011) (quotation and citation omit-
ted). “[C]ertification is appropriate when the case
concerns a matter of vital public concern, where the
issue will likely recur in other cases, where resolution
of the question to be certified is outcome determinative
of the case, and where the state supreme court has yet
to have an opportunity to illuminate a clear path on
No. 10-3115                                             13

the issue.” Id. at 813. When considering certification,
we are mindful of the state courts’ already busy dock-
ets. See id. We “consider several factors when deciding
whether to certify a question,” State Farm Mut. Auto Ins.
Co. v. Pate, 275 F.3d 666, 671 (7th Cir. 2001), including
whether the issue “is of interest to the state supreme
court in its development of state law,” id. at 672. How-
ever, “ ‘questions that are tied to the specific facts of a
case are typically not ideal candidates for certification.
Thus, if certification would produce a fact bound, par-
ticularized decision’ ” without broad precedential signifi-
cance, certification is generally inappropriate. Thomas v.
H & R Block E. Enters., Inc., 630 F.3d 659, 667 (7th Cir.
2011) (quoting Harney v. Speedway SuperAmerica, LLC,
526 F.3d 1099, 1101 (7th Cir. 2008)).
  Recent decisions provide guidance for determining
whether to certify questions to a state’s highest court. In
Chicago Teachers Union, Local No. 1, American Federation
of Teachers v. Board of Education of the City of Chicago,
662 F.3d 761 (7th Cir. 2011) (per curiam), we certified
three questions involving whether Illinois law gave
tenured teachers who were laid off for economic reasons
the right to be re-hired when openings arose, or gave
them the right to certain recall procedures. Id. at 764-65.
Certification was appropriate because no Illinois court
had considered the issues; the district court had issued
an injunction, which meant that the state court would
not have the opportunity to correct our view of Illinois
law if it was incorrect; and the issue was “one of sub-
stantial and ongoing importance.” Id. at 764. In George
v. National Collegiate Athletic Ass’n, 623 F.3d 1135 (7th
14                                              No. 10-3115

Cir. 2010) (per curiam), we certified questions about
whether the NCAA’s ticket-distribution scheme, which
was used to sell tickets for multiple events, constituted
a lottery in violation of Indiana law. Id. at 1136. We
noted that the question was “a close one” and “our
holding could have far-reaching effects on sports-ticket-
distribution systems utilized by the NCAA and others.”
Id. at 1137. We certified questions involving issues of
pecuniary loss under Wisconsin’s Lemon Law in Tammi
v. Porsche Cars North America, Inc., 536 F.3d 702 (7th
Cir. 2008), because the decision had importance
throughout the state for consumers and manufacturers
and the issue was of vital public concern. Although we
dealt with the specific lease provisions and specific
facts, the damages sought were not unique in the
context of an automobile lease and the issues were likely
to recur. Moreover, the answers to the certified ques-
tions depended heavily on legislative intent and
policy considerations that we thought were better left
to decision by the state court. Id. at 713.
  The question of the plaintiffs’ employment status
under Kansas law is outcome determinative and we are
unguided by any controlling Kansas Supreme Court
precedent. The question appears to be a close one. And
the issue is of great importance not just to this case but
to the structure of the American workplace. The number
of independent contractors in this country is growing.
Karen R. Harned et al., Creating a Workable Legal Standard
for Defining an Independent Contractor, 4 J. Bus., Entrepre-
neurship & L. 93, 96 (2010) (increasing by 25.4% from
February 1999 to February 2005). There are several eco-
No. 10-3115                                               15

nomic incentives for employers to use independent con-
tractors and there is a potential for abuse in misclassi-
fying employees as independent contractors. Id. at 94.
Employees misclassified as independent contractors
are denied access to certain benefits and protections. Jill
Pedigo Hall, Leveling the Playing Field for Employers? 53
No. 6 DRI For the Defense 45 (June 2011); Todd D.
Saveland, FedEx’s New “Employees”: Their Disgruntled
Independent Contractors, 36 Transp. L.J. 95, 96 (2009).
Misclassification results in significant costs to govern-
ment: “[B]etween 1996 and 2004, $34.7 billion of Federal
tax revenues went uncollected due to the misclassifica-
tion of workers and the tax loopholes that allow it.” 156
Cong. Rec. S7135-01, S7136 (daily ed. Sept. 15, 2010). And
misclassification “puts employers who properly classify
their workers at a disadvantage in the marketplace[.]” Vice
President Joe Biden, quoted in Press Release, John Kerry,
White House Endorses Legislation to Close Tax Loophole
That Hurts Workers and Businesses (Sept. 15, 2010), available
at http://kerry.senate.gov/press/ release/?id=cd7f5a6e-7feb-
41ae-8e8f-6004669821fc (last visited July 9, 2012). FedEx
has approximately 15,000 delivery drivers in the U.S.
Michael G. Petrie, FedEx Doesn’t Deliver Workers’ Com-
pensation Benefits, 15 No. 3 Conn. Emp. L. Letter 4
(March 2007). This case will have far-reaching effects on
how FedEx runs its business, not only in Kansas but
also throughout the United States. And it seems likely
that employers in other industries may have similar
arrangements with workers, whether delivery drivers
or other types of workers. Thus, the decision in this
case will have ramifications beyond this particular case
16                                            No. 10-3115

and FedEx’s business practices, affecting FedEx’s competi-
tors and employers in other industries as well.
  Although we are presented with a particular con-
tract and specific facts and circumstances, this appeal
requires an interpretation of the meaning of “employee”
under the KWPA in light of the Kansas public policy
of protecting workers’ rights to their wages and benefits.
Under these circumstances, we believe that the Kansas
Supreme Court is in a better position than we to say
what Kansas law is and should have the first oppor-
tunity to address the issues before us. Certification
would further the interests of cooperative federalism.


                           II.
  We respectfully request the Kansas Supreme Court, in
an exercise of its sound discretion, to answer the fol-
lowing certified questions:
  1. Given the undisputed facts presented to the district
court in this case, are the plaintiff drivers employees
of FedEx as a matter of law under the KWPA?
  2. Drivers can acquire more than one service area
from FedEx. See 734 F. Supp. 2d at 574. Is the answer to
the preceding question different for plaintiff drivers
who have more than one service area?
  We invite reformulation of the questions presented, if
necessary, and nothing in this certification should be
read to limit the scope of the inquiry to be undertaken
by the Kansas Supreme Court. Further proceedings in
No. 10-3115                                            17

this court are stayed while this matter is under consider-
ation by that court.
  The clerk of this court shall transmit the briefs and
appendices in this case as well as a copy of this opinion
under official seal to the Kansas Supreme Court, and
at that court’s request, will transmit the full record.
                                    Q UESTIONS C ERTIFIED.




                          7-12-12